  Case 16-20921             Doc 34     Filed 04/25/19 Entered 04/25/19 14:44:20        Desc Main
                                         Document     Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                         )     No. 16-20921
                                               )
KENNETH C. GVIST and                           )     Chapter 7
BRENDA J. GVIST,                               )
                                               )     Honorable Janet S. Baer
                            Debtors.           )
                                               )     Hearing Date: June 11, 2019
                                               )     Hearing Time: 10:00 a.m.
                                               )     Room No.:     615


                                         NOTICE OF HEARING

         PLEASE TAKE NOTICE THAT on June 11, 2019, at 10:00 a.m., we shall appear

before the Honorable Janet S. Baer, or such other judge as may be sitting in her stead, in

Courtroom 615 at the Dirksen Federal Building, 219 South Dearborn Street, Chicago, Illinois

60604, and present the Trustee’s Application for Compensation and Expenses.

Dated: April 25, 2019

                                                   Respectfully submitted,



                                                   By:    /s/ Frances Gecker
                                                          Frances Gecker, Chapter 7 Trustee

Frances Gecker (IL ARDC #6198450)
FRANKGECKER LLP
325 North LaSalle Street, Suite 625
Chicago, IL 60654
(312) 276-1400
(312) 276-0035 (fax)




{GVIST/001/00056295.DOC/}
  Case 16-20921             Doc 34     Filed 04/25/19 Entered 04/25/19 14:44:20          Desc Main
                                         Document     Page 2 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                         )     No. 16-20921
                                               )
KENNETH C. GVIST and                           )     Chapter 7
BRENDA J. GVIST,                               )
                                               )     Honorable Janet S. Baer
                            Debtors.           )


                                  TRUSTEE’S APPLICATION FOR
                                 COMPENSATION AND EXPENSES


TO:      THE HONORABLE Janet S. Baer

         NOW COMES Frances Gecker, Trustee herein, pursuant to 11 U.S.C. §330, and requests

$2,250.00 as compensation and $0.00 for reimbursement of expenses, $0.00 amount of which

has previously been paid.

                              I. COMPUTATION OF COMPENSATION

         Total disbursements to parties in interest, excluding the Debtor, but including holders of

secured claims are $15,000.00. Pursuant to 11 U.S.C. §326, compensation should be computed

as follows:

25% of the First $5,000.00                         $1,250.00                   ($1,250.00 max.)
10% of next $45,000.00                             $1,000.00                   ($4,500.00 max.)
05% of next $950,000.00                            $0.00                       ($47,500.00 max.)
03% of balance                                     $0.00




TOTAL COMPENSATION                                 $2,250.00




{GVIST/001/00056295.DOC/}
  Case 16-20921      Doc 34       Filed 04/25/19 Entered 04/25/19 14:44:20      Desc Main
                                    Document     Page 3 of 3


                                  II. TRUSTEE’S EXPENSES

None


TOTAL EXPENSES                                     $0.00

       The undersigned certifies under penalty of perjury that no agreement or understanding

exists between the undersigned and any other person for sharing of compensation prohibited by

the Bankruptcy Code. No payments have previously been made or promised in any capacity in

connection with the above case.


                                            Respectfully submitted,



                                            By:    /s/ Frances Gecker
                                                   Frances Gecker, Chapter 7 Trustee

Frances Gecker (IL ARDC #6198450)
FRANKGECKER LLP
325 North LaSalle Street, Suite 625
Chicago, IL 60654
(312) 276-1400
(312) 276-0035 (fax)
